Earl Warren: Number 570, Stefena Brown, Petitioner, versus United States of America. Mr. Crockett.
George W. Crockett, Jr.: Thank you, Your Honor. May it please the Court. This case represents another facet of the problem faced by both lawyers and judges in determining when there has been a waiver of the Fifth Amendment privilege and when there has not been such a waiver. Perhaps a brief statement of the facts, notwithstanding they're not in dispute, will serve to set forth the setting in which the legal issue arises. The contempt citation arose out of a denaturalization trial in which it was alleged that the petitioner who was naturalized in Detroit in 1946 had been within the 10-year period prior to her naturalization, a member of the Communist Party, and that she had not disclosed such membership, and for that reason was guilty of having procured her citizenship either illegally or by fraud by wilful misrepresentation rather. The answer filed by the petitioner denied these charges. Now in the course of the trial, the Government called the petitioner to the witness stand and attempted to gain from her some admissions concerning her alleged membership in the Communist Party. It is apparent I think from an examination of the transcript of that portion of examination that petitioner upon the advice of her counsel had decided to answer all questions that had to do with her activity prior to her naturalization in November 1946 under the theory that certainly any alleged incriminating facts would be outlawed, shall I say, by the statute of limitations. But she had also decided not to answer any questions with respect to such alleged activities after November 1946 relying upon her privilege under the Fifth Amendment. So that in the course of her direct examination by the Government, she admitted that in her youth, she had been a member of the Young Communist League, but that she become dissociated with the Young Communist League in 1935, the early part of 1935 which of course would be more than 10 years before her petition for a naturalization which was not filed until I believe it was August 1946. The Government also asked her questions that had to do with the post-1946 period and as to all of those questions, she relied upon the Fifth Amendment and the trial court sustained her reliance upon the Fifth Amendment. But I should like at this point to point out one fact. There were several questions put to the Government in the course of this examination under the rule which were not in terms limited to the pre-1946 period and embraced both the pre-1946 as well as the post-1946 period. For example, petitioner was asked whether or not she was acquainted with certain former communist who has become professional informers. She was also asked if she knew what the Michigan School of Social Science is, a well-known Communist Party school. Now those questions were not limited in time. She answered with respect to each of those questions and it was after those answers had been given that she relied upon the Fifth Amendment and the trial court sustained her reliance upon the Fifth Amendment. The trial court in sustaining that reliance refer to this Court's opinion in Blau. But if we will examine this Court's opinion in Blau, we will find that this Court was adhering to the rule laid down in the Arndstein case, a rule that heretofore has been deemed applicable to everyone except the accused in a criminal case in determining when there is and when there is not a waiver. I shall come to a more complete discussion of the rule in the Arndstein case later. But I simply want to emphasize that notwithstanding petitioner had answered some of the questions that related to both pre and post-1946, the trial court sustained her privilege. At the conclusion of the Government's case, the petitioner was called to the stand by her own counsel. Here again, it is apparent from the examination of the transcript that a conscious effort was being made to limit her examination to the pre-1946 period. As a result, she testified that during this period, she was never a member of a Communist Party, that she was a member of the Young Communist League, but that she left that organization in January 1935. Now as frequently happens in some of these cases notwithstanding counsel is conscious of the time sequence, some of his questions seemed to ignore the time sequence, so that when he began to ask petitioner again concerning the truthfulness of the answers given in her petition for naturalization such as, “Would she take up arms in defense of this Government? Does she belong to any organizations that teach and advocate the overthrow of a Government by force and violence?” His questions were not limited in time and petitioner's answers to those questions were not limited in time. For example, one question that comes to my mind was, “You answered that question in the negative in your petition and you say that was a truthful answer then? Is it a truthful answer now?” And the petitioner said, “Yes, that's a truthful answer now.” So we have in these series of questions not only what amounts to a protestation of loyalty in the period prior to 1946. That protestation is carried over into the period post-1946 and it is because of this carrying over effect of the answers to these questions that the Court of Appeals came to the conclusion that that constituted a waiver of the Fifth Amendment privilege and it was on that basis that Court of Appeals affirmed. Now in the -- in the course of her cross-examination by the Government while she was on the stand voluntarily, the first question put to her was, “Are you now or have you ever been a member of the Communist Party?” She relied upon the Fifth Amendment. The trial court after argument stated its conclusion more or less in these words. He stated that he believe that the same rule that is applied to the accused who voluntarily takes the stand in a criminal case should be applied to the defendant in a civil case who voluntarily takes the stand. And that therefore when you voluntarily take the stand as a defendant in a civil case, by that act, you waive the protection of the Fifth Amendment. So petitioner was judged guilty of contempt and sentenced to a term of six months.
Speaker: The Court of Appeals didn't reach that question?
George W. Crockett, Jr.: The Court of Appeals specifically declined to pass on that question.
Charles E. Whittaker: Do you think it's quite fair to say that the -- that the trial court held that the mere taking of the witness stand was the thing that waived the privilege or that plus the answers given to questions to follow?
George W. Crockett, Jr.: The trial court, Your Honor, did not deal with the answers. He stated specifically and I'm quoting now from the transcript page 38. He stated that petitioner, “had waived the right to claim any privilege under the Fifth Amendment by reason of having testified as a witness in her own behalf.” That's where he refers to the question of testifying. But at the time that he cited her for contempt, he put it on the basis of her having taken the stand.
Charles E. Whittaker: Well --
George W. Crockett, Jr.: And again in his certificate, I think he uses the term, “she haven't taken the stand.”
Charles E. Whittaker: Well implicit in that statement may have it not be said that it means that plus what she did after taking the stand.
George W. Crockett, Jr.: I would disagree.
Charles E. Whittaker: Why?
George W. Crockett, Jr.: I can see how, Your Honor, might possibly reach that conclusion but where he repeats over and over in the course not only of his first adjudication of contempt but also in his certificate that by reason of taking the stand, you waive and where he draws the analogy to the accused in a criminal case, I think the inference is a compelling one that his ruling is based upon her taking the stand and not upon her having answered any questions as far as she was on the stand. Now I want to deal with the validity of the trial court's ruling against the rule which we submit the trial court was required to apply in this case. The rule as laid down by this Court in the Arndstein case and there were two Arndstein cases. The first Arndstein case was an appeal from a denial of a writ of habeas corpus in a bankruptcy proceeding where the accused had filed schedules and then in the course of his examination concerning those schedules, he claimed the protection of a Fifth Amendment.
Harold Burton: Is that the 262 case?
George W. Crockett, Jr.: That's the opinion as reported in 254 U.S. at page 71. In there, this Court rested its -- its decision squarely upon its holding that the schedules contained and I quote, “No admissions of guilt are furnished clear proof of crime.” Now, we need not go into a consideration of what is meant by clear proof of crime. I submit that there, the Court was really saying unless there has been a prima facie case of crime established by virtue of the answers given by the witness to the questions. Certainly with respect to this proceeding, there is nowhere here any admission of guilt. There is nowhere here any clear proof of crime based upon the answers given by the petitioner to the questions concerning her loyalty. Now also in the Arndstein case following the Court's setting forth of this rule, there was a petition for reargument and this Court's opinion there as recorded at 254 U.S. at page 379. In that reargument, the Government urged a reconsideration of that rule. This Court however said and I quote, “Our conclusion concerning the constitutional question presented, we think is so plainly correct that a reargument would be unprofitable.” The petition for reargument is denied. In following that, the lower court issued the writ and discharged Arndstein. And the Government then took an appeal from that order of the lower court and that is the opinion of this Court that is recorded at 262 U.S. at page 355. Now, on that appeal, the Government contends, and the contention is very similar to the contention that they make here. They said that Arndstein had waived his privilege because and I quote, “He had before refusing to answer the questions in issue testified of his own accord without invoking any privilege to the very matter with which these questions were concerned.” And the District Court in its opinion refers to Arndstein's testimony as constituting denials and partial disclosures. This Court however adhered to its rule set forth in the first opinion. And it again held that there was no waiver unless and until there had been an admission of guilt or furnished clear proof of crime. Now what is significant is that in reaching that decision, the Court relies very heavily upon two cases, one was a New York case, Foster against the People and the other was a -- rather Michigan case, Foster against People and the other was a New York case, People against Forbes. And this is what this Court's said about Foster versus People. In Foster versus People, 18 Michigan, 266, the Court while holding that a witness who has voluntarily admitted his guilt of a criminal offense is not protected from further disclosures on the same subject. He said that if he has not actually admitted criminating facts, he may unquestionably stop short at any point and determine that he will go no further in that direction. Now, much has been made in the Government's brief about drawing a distinction between a witness who is voluntarily on the stand and one who is testifying involuntarily. I gather from their brief that they do not challenge the application of the Arndstein rule to a witness who is testifying involuntarily, but they said should not be applied -- pardon me -- where the witness voluntarily takes the stand. Significantly however in Foster versus People, the very case that this Court relied on in establishing the rule in Arndstein, the witness there had voluntarily taken the stand. He was an accomplice. He'd given a statement to the prosecution and the prosecution had called him as a witness. The Court, certainly in effect is saying but for the fact that in the course of your testimony you have already incriminated yourself by admitting your participation in this crime. You would have been able to stop short, but since you have admitted your guilt or furnished clear proof of crime, you must go on. I cite that only to emphasize that not only was the rule not limited in Foster versus People, to cases where the witness took the stand involuntarily. But this Court did not so limit it even in the Arndstein case. Now this Court also referred as I mentioned before to the New York case of People versus Forbes which is very interesting because there, the witness and I shall quote what the Court said, what this Court said rather in summarizing that case. In People versus Forbes, 143 New York 219, 38 N.E. 303, it was held that a witness, by answering questions exonerating himself in general terms from all connection with a criminal transaction does not thereby waive his right to remain silent when it is thereafter sought to draw from him, circumstances, which might form another link in the chain of facts capable of being used to his peril. In the Forbes case, the defendant -- the witness rather had taken the stand and he had denied any connection with the crime which had to do with I think it was homicide that resulted from some chemical experiments or pranks on the part of students. But he had also testified that he was a student in the chemistry class with one of the other suspects and that he had a knowledge of the gas that was being used and so forth. It was following those admissions that he relied upon the privilege and his reliance upon the privilege was sustained by the New York Court of Appeals. Now finally, getting back again to the Arndstein case. In summarizing the basis for its holding, this Court said, in short, it is apparent not only from the language of the former opinion but from its citations that this Court applied to the non-incriminating schedules the rule in the cases cited namely that where the previous disclosure by an ordinary witness is not an actual admission of guilt on criminating facts. He is not deprived of the privilege of stopping short in his testimony whenever he may fairly tend to incriminate him. And although there is some conflict of authority as to the application of this rule, we see no reason for departing from its recognition in the former opinion and think that it is a sound rule which should be applied to the involuntary examination of a bankrupt where he is practically in the position of a witness under cross-examination. And since we find that none of the answers which had been voluntarily given by Arndstein, either by way of denials or partial disclosures, amounted to an admission or showing of guilt, we are of opinion that he was entitled to decline to answer further questions when so to do might tend to incriminate him. But notwithstanding the Court's opinion, the Government was not satisfied and petitioned this Court for a fourth rehearing and reargument in the Arndstein case. And that is recorded at 266 U.S. at page 16. And in this petition, the Government argued that the privilege, Fifth Amendment privilege, should not extend to the examination of a bankrupt made for the purpose of obtaining possession of his property. And what's more, the Government also argued that the privilege and I quote, “does not apply in any civil proceeding.” And this Court, speaking through Mr. Justice Brandeis said the following. The contrary must be accepted as settled. The privilege is not ordinarily dependent upon the nature of the proceeding in which the testimony is sought or is to be used. It applies a right to civil and criminal proceedings wherever the answer might tend to subject to criminal responsibility, him who gives it. The privilege protects the male witness as fully as it does one who is also a party defendant. And so in conclusion with respect to the trial court's ruling in this case, it would appear that the trial court correctly followed the ruling of this Court while the witness was on the stand as an involuntary witness. But for some reason, he seems to have concluded that the rule in Arndstein did not apply where the witness took the stand as shall we say a voluntary witness. Now --
Harold Burton: (Inaudible) her own defense?
George W. Crockett, Jr.: In her own defense, that's true. The trial court therefore by implication is limiting this Court's rule in Arndstein to those cases where a party voluntarily takes the stand in its holding -- or rather I misspoke myself. A trial court is limiting Arndstein to those -- those cases in which a party who voluntarily takes the stand in a civil proceeding and saying that in that case, Arndstein does not apply, but that where the party is called to the stand against his or her will, Arndstein does apply. Now let's examine that. In the first place, my examination has failed to uncover and the Government has not suggested in any of its briefs, any such limitation of the Arndstein rule made by this Court. And I would suggest that the absence of any such holding is itself a potent reason for concluding that such is not the law. But I agree that we should have perhaps a little more compelling reasons than just the absence of authority. What then is meant by compulsion within the meaning of the Fifth Amendment? Is the Fifth Amendment addressed to all compulsion or is it addressed to compulsion to testify to incriminating matter? I suggest that it means the latter and that therefore compulsion to testify means compulsion to testify to incriminating matter. And this compulsion can arise only where there is a direction to give evidence that is claimed to be incriminatory. But you cannot decide whether or not a particular question or a particular bit of evidence is incriminatory until after the witness has been sworn and has taken the stand. It is familial law that you cannot claim the protection of the Fifth Amendment before you were sworn and you cannot claim the protection of the Fifth Amendment until you have acquainted the Court either by argument or by prior testimony with the setting, which makes possible the validity of your claim of the Fifth Amendment and this cannot happen until after the witness takes the stand. I suggest further that if we follow the Government's theory, it would excuse all witnesses from coming in voluntarily to testify upon the simple claim that any testimony they would give might tend to incriminate them. And we would be relegated to the proposition where every witness would have to be subpoenaed to come into Court in order to get the protection of the Fifth Amendment with respect to that portion of his testimony which might be deemed incriminating.
Harold Burton: The defendant would then subpoena himself?
George W. Crockett, Jr.: No, I wouldn't say that the defendant would then subpoena himself. I think we would have what if anything amounts to an even more tragic situation presented by this case. In the norm of denaturalization case where the issue is one of a political belief, the only person who can testify as to the defendant's belief is the defendant himself. Now if you are saying to the defendant, if you voluntarily take that stand, you waive the protection of the Fifth Amendment. Then in effect, you're telling him that you will not permit him to be heard in his own defense in this critical area and I question --
Harold Burton: Is it -- what happened here Mr. Crockett, the defendant in her own defense asked this plaintiff, the Government, made or claimed that this made a prima facie case, voluntarily took the stand and testified fully and freely?
George W. Crockett, Jr.: No, sir.
Harold Burton: Covering the whole (Inaudible) of the case and therefore when turned over for cross-examination, she said, “I thought I was going further.” Now, did she do that?
George W. Crockett, Jr.: I would disagree with your statement of the facts, Your Honor. The defendant did not testify fully and freely the whole gamut of the case. The defendant limited her testimony on the issue of Communist Party membership to the period prior to 1946. She did not testify with respect to those issues as they presented themselves in the period after 1946. And with respect to the period prior to 1946, she answered all of the questions. It is only in that area where she gave general answers protesting her loyalty that the Court of Appeals spells out a waiver. Now the Court of Appeals when we come to its decision predicates its claim of a waiver upon an application of this Court's opinion in the Raffel case. The Raffel case was discussed in the previous argument and I need not summarize its facts. But I believe the Court of Appeals committed error in holding that the test which this Court says applies to the accused in a criminal case is to be carried over and applied to a defendant in a civil case because first, this Court has said that the waiver of the Fifth Amendment privilege is not likely to be inferred. It must be predicated upon a conscious election that is plainly inconsistent with the claim of a waiver. Now, let's compare the status of the accused in a criminal case with that of the defendant in a civil case and see if there is there any justification for carrying the rule applicable to the accused over to the defendant on a civil case. In the first place, in the criminal case, the accused not only has a privilege against incriminating himself, he has a privilege against being called to testify. The defendant in a civil case has no such privilege. When the accused therefore voluntarily takes the stand, he is consciously casting aside his privilege against being compelled to give incriminating testimony and he knows when he takes the stand that the primary object of the cross-examination is to incriminate him. The party defendant in a civil case has no such notice. He has no such knowledge. He has no basis for any such anticipation. So there is, applying the general principles that they normally apply where we are spelling out a waiver as a matter of fact, there is a basis for saying that there is a waiver of the accused who voluntarily takes the stand, whereas there is no basis for saying that there is a conscious election or waiver on the part of a party defendant who takes the stand in a civil case.
William J. Brennan, Jr.: Well Mr. Crockett, I wonder how far you've carried that. Suppose you have an automobile collision here in the district and one driver was killed. And the other driver was injured and he sued the estate of the deceased driver and they brought for -- on grounds of negligence. Injured driver takes the stand and he tells all about what the deceased driver does and it makes out a case of negligence. On cross-examination, he asked questions which go to what he did leading to the action. He pleads the Fifth Amendment on the ground that since the other driver was killed, he might be prosecuted for automobile death? Could he get his case to the jury?
George W. Crockett, Jr.: I would say you'd have to examine it in the setting in which the question was asked and whether you'd have to determine whether or not the question --
William J. Brennan, Jr.: Well, those are the facts.
George W. Crockett, Jr.: -- possibly called for an incriminating answer. If so, then he would be entitled to claim the protection of the Fifth Amendment.
William J. Brennan, Jr.: And he could have a recovery if the jury gave it?
George W. Crockett, Jr.: I suppose he could.
Speaker: Could I get asked you a question about the --
George W. Crockett, Jr.: Yes.
Speaker: Assuming the premises in which the Court of Appeals decides this case, in other words, if contrary to what you say as to the record, this lady had gotten up on the stand and had testified really the post-1946 events. You would agree with the Court of Appeals that she has a clear waiver there and that opened up the -- opened up the cross-examination which --
George W. Crockett, Jr.: I'm not sure that I would, Your Honor. What you're really asking me is whether in that I agree with Rogers versus United States. I think in each instance, the question is whether or not there has been an admission of guilt or the furnishing of clear proof of crime. I would say for example in Rogers that there was no admission of guilt because there was quite a bit more that the Government would have to be -- have to prove granted the fact that -- that Mrs. Rogers testified to before it could sustain a conviction under the Smith Act for example but take this case, we would have to know specifically what it is she is admitting to. So that if for example she admitted not only that she was a member of a Communist Party in the post-1946 period. But, and this is very important that she knew the Communist Party to be an organization that taught and advocated the overthrow of the Government by force and violence, which she has already denied here and which was not even admitted in Rogers. And that she had the specific intents to overthrow the Government of the United States while she was a member, which this Court has said is an ingredient of any criminal prosecution under the Smith Act. If she admitted all of that, then I would say clearly there has been a waiver. Now the next question is where can she go short of that? The answer to that is that I don't know. This Court has said in the Blau case that she could admit membership in the Communist Party and that would not be a waiver. But in the Rogers case, it went on to say, if she admitted membership, officership, and discuss freely her activities, that is a waiver. I don't know that I've been very helpful to you in answer of your question but I think I have at least pointed out the problem that we practitioners are confronted with in advising witnesses concerning their rights under the Fifth Amendment in the light of this Court's opinion in the Rogers case. Let me point out.
Earl Warren: Do we have -- do we have to go as far as your answer to Justice Brennan would indicate?
George W. Crockett, Jr.: I don't think it's --
Earl Warren: About the automobile accident?
George W. Crockett, Jr.: I don't think it's necessary to go that far.
Earl Warren: Isn't there -- isn't there a distinction --
George W. Crockett, Jr.: I think --
Earl Warren: -- between those two?
George W. Crockett, Jr.: Well, I --
Earl Warren: In this case and that case?
George W. Crockett, Jr.: I think here it's conceded that the question was a privilege question and that -- but for the fact that the Court concluded there had been a waiver, she would have been entitled to claim her privilege. In the case which Mr. Justice Brennan gave, I'm not so sure that the question was a privilege question.
William J. Brennan, Jr.: Well, again with -- what I intended to say in the question was that the cross-examiner want to interrogate as to the plaintiff's conduct at the time to establish for example a defense of contributory negligence to defeat the plaintiff's claim? Now the questions we deal with what the plaintiff was doing in driving the automobile just prior to the time of the accident and the plaintiff says, “No, I plead the Fifth Amendment on the grounds that if I answer what I was doing, I may expose myself to a prosecution for automobile death.”
George W. Crockett, Jr.: Well, certainly prior to the time that he relied on the Fifth Amendment if we applied the Arndstein rule, there had been no admission of guilt on his part.
William J. Brennan, Jr.: No, all he had done -- all the plaintiff had done was testify to what the defendant had done and -- or rather the deceased driver had done and in that way had made out a case of negligence against the deceased driver. But on cross-examination in support of being no other witnesses to the accident, the estate of the deceased driver wanted to establish that the plaintiff have been guilty to contributory negligence for example.
George W. Crockett, Jr.: I would say that under Arndstein, the plaintiff could claim his Fifth Amendment privilege.
William J. Brennan, Jr.: And still go to the jury on the claim --
George W. Crockett, Jr.: And he should've been sustained.
William J. Brennan, Jr.: Still go to the jury on the question of the liability of the estate of the deceased driver.
George W. Crockett, Jr.: That's right. That's correct.
Earl Warren: Well, isn't this more like -- like the case where the plaintiff in that personal injury suit would say, “I will answer all questions up to and including the time of the accident. That being within the issues of this case, but beyond that, I will not answer any questions on the grounds that it might tend to incriminate me.” Isn't that what you have here more -- more than a situation such as Mr. Justice Brennan presents?
George W. Crockett, Jr.: I don't -- I don't think so. I don't think there's any rational basis for the plaintiff's division of time in the hypothetical situation that you give. Presumably he's not answered -- he cannot be incriminated with respect to the period prior to the accident. There is no claim with the privilege presented there. It only comes up after the accident with respect to that entire area. He says --
Earl Warren: Yes.
George W. Crockett, Jr.: -- "I'm not going to answer any question, the answer to which might incriminate me." And if he adheres to that position, I believe that his claim of the privilege would have to be sustained.
Earl Warren: Regardless of where it was in point of time?
George W. Crockett, Jr.: Regardless of --
Earl Warren: Before (Voice Overlap) --
George W. Crockett, Jr.: -- where it was in point of time.
Earl Warren: All right. Mr. -- Mr. Spritzer.
Ralph S. Spritzer: Mr. Chief Justice, may it please the Court. The Court of Appeals made clear and I'm just referring at the moment to record 46, made clear in its opinion that it was not holding that the mere fact of taking the witness stand by the civil defendant who volunteered in this case was a waiver. Thus it stated here, she testified at length in her own defense and our conclusions are based upon that fact. I think we have in this case a situation, which is unlike that which has ever come before this Court before in connection with the matter of waiver of privilege. I think there have been two classic types of cases, which should come to the Court. The first and most numerous class involves the witness who is required as by force of subpoena to come in and to testify. The witness may be one who appeared before a congressional committee. He may be one who is summoned before a grand jury. He may have been summoned before a commissioner in bankruptcy as in Arndstein against McCarthy. He may have been a witness compelled to testify before an administrative tribunal or a court. Now in all of those situations, the rule would seem clearly to be that the witness does not waive privilege, cannot indeed waive privilege at least until the point is reached where he is asked a question, which he had an option of answer. The compelled witness by definition has to answer every question, which is not privileged. I'm assuming that the questions are within the competence of the inquisitorial body to ask.Consequently there could be no basis for an inference of waiver until the point was reached that the witness chose to answer questions, which he might have refused. Now of course when they get difficult questions as to when that point is reached when you can say that the witness made a clear choice. But my point here is that this case does not fall into that category at all because if we are correct in our reading of the facts and they were so interpreted by the Courts below, this is not a case of a witness who in any sense was under compulsion. This is a case of a witness who elected, who volunteered to persuade the trier of the fact on a particular issue in the case. As I said, there's a second class of cases which has come before this Court and that class of course represented by cases like Raffel and Caminetti, involved the criminally accused. The rule there has generally been stated that the criminally accused if he elects to take the stand waives as to any and every fact that's an issue in the case. The theory of that I think is that the criminally accused knows that as soon as he gets on the stand of necessity, he is going to have to talk about incriminating matters because nothing else is relevant in his case. Consequently, there's a basis for applying a broad rule of waiver and holding him to the necessity of talking about all of the interconnected facts, which go to the ultimate question of guilt or innocence. Now, we are not urging here and I do not think the Court of Appeals held here that the rule, which has been ordinarily applied to the criminally accused must be automatically applied to the civil defendant who elects to take the stand. I think there may well be a difference, one can certainly conceive of cases in which a civil defendant might be taken completely by surprise by questions posed on cross-examination. And it's certainly unnecessary in this case to go so far as to say that the civil defendant merely by taking the stand waives as to everything in the case. I think what the Court of Appeals in substance held here was, that a party to a civil case could not voluntarily take the stand, offer herself as a witness in her own course, undertake to persuade the trier of the facts of her side of the story and then claim privilege as to the very matters, the very subject matter, which she opened up on her own direct examination. Now, that brings me to the question, what did she open up under direct examination in this case? What was the sequence of events which transpired before the District Court held that Mrs. Brown was in contempt.
Speaker: Was that made that under that test the only pertinent inquiry as to whether the cross was municipal cross?
Ralph S. Spritzer: Well, I think it would have to be municipal cross-examination or certainly, there would be no contempt.
Speaker: Within the means of the direct order or whatever else you call the rule?
Ralph S. Spritzer: Well, I think one need go no further in this case than to say that a witness who offers herself on direct must answer cross-examination which is germane to the issues on which she speaks and one could limit it further and say for purposes of this case directly related to her testimony in chief.
William J. Brennan, Jr.: Well is that -- is that so with the dealing with the party, Mr. Spritzer? Is that limitation on cross-examination?
Ralph S. Spritzer: No, I was saying that even if the rule were so narrow that the party opened it up only as to the matter -- to the subject matter which was covered by the testimony in chief. I think that subject matter was opened up here.
William J. Brennan, Jr.: Well, he opened up in an essence to the -- the subject matter was her denaturalization, wasn't it? And she took the stand in her own defense and without regard to her testimony on direct ordinarily isn't the rule that when the party takes the stand, anything germane to the subject matter of the suit is a proper field of cross-examination?
Ralph S. Spritzer: Yes. I -- I was suggesting even if the rule were narrower there'd be no problem in this case. And this is what I have in mind, let us suppose for a moment that Mrs. Brown testified as she did when she was the Government witness and she testified as follows. She answered all questions which related to pre-1946 and then as to questions which were either unlimited as to time or post-1946 she claimed privilege. Now, if her counsel had later pushed her on the stand as a witness in her own behalf and confined himself similarly to the same pre-1946 period, I don't think Mrs. Brown ever would have been held in contempt in this case. I don't think in other words that the mere fact that he elected to put her on the stand as his own witness, instead of cross-examining her when she was the Government's witness would necessarily have been conclusive if she had limited herself, limited her to the pre-1946 matter. But essentially, what the petitioner in this case is saying is that she is entitled to have it both ways. She claimed privilege when she was the Government's witness instead I won't talk about what happened after 1946. The questions put to her were quite specific. Had she been a party member anytime from the date of naturalization to January 1, 1950? Was it true that she'd been a member of such and such a Communist Party club in 1948? Had she held party meetings at her home in 1948? Had she been a member of the executive board of its communist club in 1948? Now as to all of these questions when she was the Government's witness, she refused to answer asserting her privilege.
William J. Brennan, Jr.: Excuse me, you bother me about when you keep using -- calling her witness. She is an adversary party. This is an adversary proceeding, isn't it?
Ralph S. Spritzer: She was called initially by the Government as the adverse party and I think she had a dual capacity.
William J. Brennan, Jr.: But she is adverse --
Ralph S. Spritzer: She's the party witness. And if I --
William J. Brennan, Jr.: But when she takes the stand in her own case --
Ralph S. Spritzer: Yes.
William J. Brennan, Jr.: -- in her own defense -- she is not -- she is a very different person, ordinary witness in that proceeding --
Ralph S. Spritzer: Yes.
William J. Brennan, Jr.: -- isn't she? She is a party.
Ralph S. Spritzer: Yes, indeed.
William J. Brennan, Jr.: And ordinarily as a party, if she takes the stand, she has to answer all questions whether they are related to her direct or not, does she not, bearing upon the issue for decision in that proceeding?
Ralph S. Spritzer: I would think --
William J. Brennan, Jr.: And that --
Ralph S. Spritzer: I think the state court case has indicated that.
William J. Brennan, Jr.: Well, the state --
Ralph S. Spritzer: I'm --
William J. Brennan, Jr.: How about the federal case, was it tried?
Ralph S. Spritzer: Well, there are very few federal cases on this one. But what I was -- the point I was attempting to make, if Your Honor please, and I think this is -- is actually important because waiver is a question of fact. Her privilege was sustained so long as she was a compelled witness called under the federal rules of civil procedure as an adverse party. During that testimony as a government witness, she refused and the Court sustained privilege without any reservation or hesitation. She refused to testify as to any post-1946 act or affiliation. Now there is no contention to those questions as to post-1946 weren't relevant. Petitioner concedes that they were and that it's relevant to show it's probative if one can show it to prove that one was a Communist Party member in 1946, to show that she was a member in 1947, 1948, 1949 and 1950. So far then, her privilege is fully sustained. At the end of the Government's case, defense counsel announces I am now putting petitioner on the stand as a witness for the defendant. And I'd say at that point, defense counsel proceeded to ask her questions which were unlimited as to time which related specifically to period after 1946. Questions which can only be read as showing a calculated effort to convince the Court, the trier of the fact, that Mrs. Brown at all times, both before and after naturalization had been attached to the principles of the constitution and that she had never at anytime been a member of the Communist Party. Now those questions are set forth in the Court of Appeals' opinion at page 43, their quote from the record. And there is a whole series of questions there occupying most of that page in which defense counsel repeatedly asks what does the witness believed today, have you ever, are you ever, or were you ever. In other words, there are questions which clearly cover the entire span, both her acts before and after naturalization. I won't read everyone of them but Your Honors will see that they are all unlimited as to time and that the only purpose of this testimny could have been convinced the Court that at no time had Mrs. Brown been associated with the organizations which she was alleged to have been associated with when she filed her naturalization application. One of the questions, “To your knowledge, did you ever belong to any organization that taught or advocated anarchy or the overthrow of the existing government?” Now, we say under any rule, a party witness who opens up a particular subject in issuing the case and tries to persuade the Court, the trier of the facts as to his version must necessarily be taken to have assumed the concomitant burden of asking -- of answering questions posed on cross-examination. And it did essentially that that we view the Court of Appeals as having held matters of rule which we take it to have applied in this case. Now actually getting back to a question which Mr. Justice Brennan asked a short time ago about what the cases hold. There had been few federal cases in the appellate courts where the question of waiver of privilege by a party volunteer in a civil case has arisen. One can perhaps surmise that most civil defendants expect to be cross-examined or if they balk and they are told that they have to submit to cross-examination because they volunteered and they opened themselves up that they then comply. There are two District Court cases which we have cited. We've also cited three state court cases and I -- I might allude briefly to one or two of those cases. In United States against Brooks, which was a District Court case in Michigan, we have a situation not too dissimilar from the one here and that that was a deportation case. And one of the contentions there was that an admission of a conviction of bigamy was made by the deportee over objections which were erroneously overruled by the naturalization examiner. And the District Court stated in discussing that point, it appears from the record that petitioner consented to be sworn and to testify in his own behalf. He does waive any constitutional right to refuse to answer even criminating questions so long as they were germane to the subject matter of the inquiry.
William J. Brennan, Jr.: Well -- well then that goes the full length, doesn't it of saying really consenting to be sworn and taking the stand without regard though of any questions that maybe asked is automatically the waiver?
Ralph S. Spritzer: That case says any -- anything germane to the issue. It may be -- as I've suggested I don't think you need go that far to have the waiver here.
William J. Brennan, Jr.: But that language you've just read us as I heard you read it struck me as going into that.
Ralph S. Spritzer: I think it does, yes. Now, the question has arisen in the state courts in -- in various forms. One of the forms in which it has arisen almost exactly corresponds to the question, the hypothetical, which Your Honor gave to petitioner's counsel earlier. There's a recent Delaware case decided in 1954 which we have not cited in our brief but which I would like to cite to the Court now. It's at -- it's at 48 Delaware, 395, Carey against Bryan and others.
William J. Brennan, Jr.: What's the first name?
Ralph S. Spritzer: Carey, C-A-R-E-Y, Your Honor. That was a case in which a truck driver got involved in an accident. He testified about the accident in seeking compensation. He was asked on cross-examination if he hadn't been drinking on the evening of the accident. He refused to answer the question. It wasn't clear whether he refused on the grounds of privilege against self-incrimination or on the ground that he thought it would degrade him. The Court, the Delaware's Highest Court in discussing it assumed arguendo that he had based his refusal in part at least upon privilege against self-incrimination. And the Court there stated and I quote from its opinion, “Having testified to a part of the transaction in which he was concerned he is bound to state the whole.” And they held that he would have to lose his claim for recovery unless on remand of the matter he answered questions on cross-examination.
William J. Brennan, Jr.: Well now, is that on the approach that in effect his -- all of his testimony would be stricken so that in that case he had no case.
Ralph S. Spritzer: They said he had no case if he didn't answer these questions.
William J. Brennan, Jr.: Well I'm wondering -- I'm wondering why we have to go so far the contempt proceeding as was done here. Why must -- not have been sufficient in this instance merely to strike all of her testimony assuming she could not properly rely on the -- on the Fifth Amendment.
Ralph S. Spritzer: I would assume that her testimony was in effect struck.
William J. Brennan, Jr.: And yet she was also --
Ralph S. Spritzer: I -- I would assume that her testimony could hardly be considered as having any testimonial credibility when she refuses to submit to cross-examination.
William J. Brennan, Jr.: Well, why -- why then also visit upon her the penalty of contempt?
Ralph S. Spritzer: Well, I think there are two separate questions, Your Honor. I think the first one is an evidentiary question whether the Court could give any weight to testimony which was not subject to the guarantees which flow from cross-examination. I think the second question is quite distinct one. The Court I think might have stopped.
William J. Brennan, Jr.: Is the second one before us now?
Ralph S. Spritzer: Only the contempt question is before Your Honor. There is no appeal from the judgment of denaturalization in this case. I think the contempt matter is distinct from the evidentiary one. I think if there was no privilege then the Court had it within its power to compel or direct an answer. I think --
William J. Brennan, Jr.: What punishment was she given?
Ralph S. Spritzer: Pardon?
William J. Brennan, Jr.: What punishment was she given?
Ralph S. Spritzer: Six months in jail.
William J. Brennan, Jr.: Pretty --
Felix Frankfurter: Hasn't --
William J. Brennan, Jr.: Pretty severe, isn't it?
Ralph S. Spritzer: It is a severe sentence, yes, Your Honor. I -- I was -- the point I was about to make Your Honor is that I think the -- the Court has an interest as does the other party in getting all of the evidence which is not privileged that any witness before the Court has to offer. Now the Court in this case, while its ultimate sentence was severe, it was in no sense immoderate. The Court fully recognized the privilege when it had been asserted when Mrs. Brown was called as the Government witness. When she took the stand and she opened these matters up on direct and then refused cross-examination, the Court heard argument on the matter, it reserved its ruling until the next day. It advised Mrs. Brown that she had certainly waived her privilege by her direct testimony and asked her to answer and the witness persistently refused. Now I think at this point, it becomes a decision very largely for the discretion of the trial judge as to what measures he thinks are necessary to vindicate the authority of the Court.
William J. Brennan, Jr.: Now, does the Government throw a distinction in the rule between an ordinary witness and a party witness or --
Ralph S. Spritzer: Yes, indeed.
William J. Brennan, Jr.: -- suggest that a distinction should be drawn?
Ralph S. Spritzer: Yes, indeed. Our whole argument is based on the fact that the cases of -- well, the compelled witness waived nothing by taking the stand and testifying certainly because he has to testify at least until he is queried about the matters to which he might claim privilege.
William J. Brennan, Jr.: Well then -- then do I understand the Government has no quarrel with those cases you told us, the ordinary witness, they must before there's waiver, have been an answer of some -- some criminating facts by the ordinary witness before there is a waiver?
Ralph S. Spritzer: That's right.
William J. Brennan, Jr.: But in the case of the party witness, whether or not there has been any testimony by the party of a criminating fact, the mere fact that taking the stand and testifying in support of the party's own cause is itself a waiver?
Ralph S. Spritzer: Is itself a waiver at least as to those issues on which -- to which the party addresses itself on direct examination.
William J. Brennan, Jr.: I still don't understand why you make that limitation.
Ralph S. Spritzer: Well, I make that limitation for this reason. I think this would be a harder case, a considerably harder case for the Government and I also have the gravest doubts whether the witness ever would have been held in contempt if she had consistently sought to limit herself to the pre-1946 period. In other words, I don't think that one need make the basis of waiver the fact of taking the stand. I think one can look as well to what the witness tried to persuade the Court about after she took the stand. Now, if for some undisclosed reason, her counsel had chosen to have Mrs. Brown elaborate on pre-1946 matters as a witness called for herself rather than they have her do it on cross-examination as the Government witness, I don't know if that would be a crucial waiver.
William J. Brennan, Jr.: Well, on the event, I guess you're telling me the case before us is one that which the cross-examination concern the matter opened up by the party on direct exam.
Ralph S. Spritzer: Yes, and to put it in other words, I'm trying to convey therefore and I think it's a very easy case.
Hugo L. Black: I didn't understand just exactly what you (Inaudible) to Mr. Justice Brennan here.
Ralph S. Spritzer: Yes.
Hugo L. Black: I understood you could say that in effect, if she refused to testify has amounted to the lost of her case, what did you mean by that, her -- that the denaturalization proceedings were --
Ralph S. Spritzer: No. I am -- I think, Your Honor, misunderstood. I was referring to this Delaware case which I had.
Hugo L. Black: But in this case supposed instead of refusing to answer, she just withdrawn to answer the question, she just withdrawn to answer and said, “I'm not (Inaudible)”
Ralph S. Spritzer: In this case --
Hugo L. Black: (Voice Overlap) for contempt?
Ralph S. Spritzer: If she had taken the stand.
Hugo L. Black: What -- what interest would the Government have had had she -- for her declining to answer if -- except that it was trying to denaturalize her if she refused to testify in behalf of herself. The Government could take as judgment, I suppose.
Ralph S. Spritzer: Well, the Government had to prove its case independently by clear convincing a non-equivocal proof which it -- was held to have done in this case by several independent witnesses.
Hugo L. Black: Suppose -- suppose she had simply withdrawn her answer, what then?
Ralph S. Spritzer: Her -- I'm -- I'm not -- I'm afraid I --
Hugo L. Black: Her answer -- the proceeding was against her, was it not?
Ralph S. Spritzer: Sir?
Hugo L. Black: By the Government?
Ralph S. Spritzer: Yes, sir.
Hugo L. Black: And she filed an answer to it.
Ralph S. Spritzer: Oh, I'm sorry. I was thinking of an answer to a question --
Hugo L. Black: (Voice Overlap)
Ralph S. Spritzer: -- rather than the answer --
Hugo L. Black: (Voice Overlap)
Ralph S. Spritzer: -- in terms of the pleading.
Hugo L. Black: It's my fault. Suppose she had withdrawn.
Ralph S. Spritzer: She was under no obligation to file an answer. I --
Hugo L. Black: And if she didn't file an answer, what --
Ralph S. Spritzer: The Government would have to prove its complaint by a clear convincing evidence under the Schneiderman rules.
Hugo L. Black: We had a case on that several years ago, is that what we have?
Felix Frankfurter: That is the Baumgartner.
Hugo L. Black: Is the --
Ralph S. Spritzer: The Baumgartner and the Schneiderman, the clear convincing --
Hugo L. Black: We held -- had to prove that even though it was not contested.
Ralph S. Spritzer: I think the cases hold that the Government must prove by clear convincing and unequivocal proof in a denaturalization case the allegations of its complaint. Now here, the Government had several witnesses, their testimony is not before Your Honors because this comes up only on the contempt question. There's no appeal from the denaturalization judgment. We have printed the full opinion of the District Court which dealt with the issue of denaturalization as well as with the issue of contempt and that opinion shows that the Court grew inference from Mrs. Brown's assertion of privilege. It didn't find the substitute of proof in any of her conduct at the trial, but relied exclusively upon independent evidence of government witnesses which it explicitly found to meet the Schneiderman and Baumgartner case.
Hugo L. Black: She had not testified at all. I assume she could not have been asked any of these questions.
Ralph S. Spritzer: She had a right -- she could --
Hugo L. Black: Had a right --
Ralph S. Spritzer: Had a right to claim privilege and when she claimed it, it was sustained.
Felix Frankfurter: Mr. Spritzer, my -- my difficulty with the case have not been adverted to which makes me suspicious that the colloquy is difficult. Namely, as I understood you to say when you opened the case that this is the -- the case that have been before the Court fall into two classes and this is in neither class.
Ralph S. Spritzer: That's right.
Felix Frankfurter: This is in fact a situation that's before us for the first time.
Ralph S. Spritzer: So far as I know.
Felix Frankfurter: I do not draw the interference from what you've said that the claim that is made is a frivolous one. I don't say that it isn't -- that it isn't -- to indicate that it has weight, that you have difficulties. But it isn't an obvious coming of the knows at the Court in taking this position that this -- what's her name?
Ralph S. Spritzer: Mrs. Brown.
Felix Frankfurter: Mrs. Brown too. And therefore I come to the question of whether this is really whether you confound a charge of contempt on a misconception of the scope of the privilege. And why isn't this a situation within the -- within the philosophy -- within the direction of Ex parte Hudgings that it isn't enough to refuse to answer or in that case, it isn't enough to be committing perjury, which is worse than this I should think from the point of its attitude and implications to the judicial process, that unless it is made clear, I've just looked at the opinion to refresh my recollection. Unless the record makes it appear very clearly that there was a conscious purpose to obstruct justice, you may have all sorts of things but you haven't got contempt.
Ralph S. Spritzer: Well, there is here of course a direct refusal following an order -- order -- repeated orders of the Court to answer the question.
Felix Frankfurter: Yes, but the refusal is based unless the record shows the contrary on a conscientious belief that she is -- that asserting her right under the constitution. Now, if the record shows that obviously this is a stall, this is a claim that the witness -- you can say with confidence does it, herself entertain any confidence that this is a prearrangement and all the rest of it. I could find it difficult to get away from the requirement of the ex parte Hudgings that there must be something more than merely interfering with the testimony to which the Court is entitled with the truthful of testimony at all. There must be in the endeavor some active element of obstructing justice and not merely a consequence in the -- in the pursuit of justice.
Ralph S. Spritzer: Well, the -- the courts below believed that there could be no serious doubts that a witness advised by counsel would appreciate that giving direct testimony exposes one to answering questions on story one tells and that if one doesn't have a privilege to -- to hit and run as it were to tell a self-serving exculpatory story and then say, “I'm not going to testify any further.”
Felix Frankfurter: I'm not touching the merits -- I'm not touching the merits of that issue Mr. Spritzer.
Ralph S. Spritzer: Yes, well that brings us the --
Felix Frankfurter: I may assert it to it.
Ralph S. Spritzer: Yes.
Felix Frankfurter: I'm -- I'm -- no reason why I shouldn't tell you. I think I'm with you on that, but I don't -- that doesn't immediately add up to contempt.
Ralph S. Spritzer: Well, I was stating that as -- as background for what the Court of Appeals said further, which I -- I think is probably what lies at the root of the District Court's thinking also. And the Court said, “To hold that a defendant under the claim of protection against self-incrimination may tell his full self-serving story without any test of its truth by cross-examination is to make a mockery of the judicial proceeding.” Now I think the District Court doubtlessly tells in this case before the defendant after successfully claiming privilege as to all post-1946 matters to reintroduce that on her direct testimony and get whatever benefit might come from these self-serving statements and then to assert immediately again when the Government counsel took the stand, privilege was a mockery of the Court's proceeding. It's a rather strange notion I think that a volunteer witness can talk about a particular subject when the questions are asked by his own counsel, but can refrain from talking about it when the questions are asked by opposing counsel.
Felix Frankfurter: Mr. Spritzer, the call of a mockery of justice seems to be a little tall talk if I'm not mistaken that the English rule is just about that.
Ralph S. Spritzer: I'm sorry, I didn't catch the beginning of that.
Felix Frankfurter: I'm saying that to call it a mockery of justice seems to be a rather -- is a rather extravagant description of what I believe to be I think the English rule on the subject that a fellow can raise this privilege at anytime.
Ralph S. Spritzer: Your Honor, the English rule I think and I presume, Your Honor refers to Regina versus Garbett, which says privilege can be claimed at any time, refers to the case of the witness who was a compelled or compellable witness not a party to the case.
Felix Frankfurter: Well, in that --
Ralph S. Spritzer: And I don't think there's any intimation --
Felix Frankfurter: But she was both here, wasn't she?
Ralph S. Spritzer: That's right. She was a party to the -- she however was a volunteer party when the contempt occurred.
Felix Frankfurter: But I'm -- I'm --
Ralph S. Spritzer: When she was just a called witness, her privilege was sustained.
Felix Frankfurter: I'm with you on the -- on the substantive issue.
Ralph S. Spritzer: Yes.
Felix Frankfurter: I don't -- I don't see why I have to conceal what seems to be a clear case on that subject --
Ralph S. Spritzer: Yes.
Felix Frankfurter: -- so far as I'm concern. Well, I --
Ralph S. Spritzer: Well --
Felix Frankfurter: -- do have great difficulty in saying “Ergo, it's contempt.”
Ralph S. Spritzer: Well, as to that, I don't think I can add to what their record shows as to what transpired.
Felix Frankfurter: If you were (Voice Overlap) --
Ralph S. Spritzer: I don't want to convey that I think the witness show disrespect or impertinence or anything of that kind. I -- I don't think there is a suggestion of that.
Felix Frankfurter: I didn't mean that and that is what it was in Hudgings. I must say I wouldn't have -- I think the bar generally was a little surprised when that case came down but the language is there if you would recall it. So neither side would first indicate, for me it's not -- the (Inaudible) isn't part of this case.